The correctness of the decree here under review depends upon the determination of the weight and probative force to be given conflicting evidence.
If one line of evidence be taken as establishing the facts the decree was warranted, while, if another line of evidence be adhered to, then the decree was erroneous.
The record discloses substantial evidence to support the decree; and, in the absence of a definite showing that the Chancellor was clearly wrong in his conclusions, his decree should not be upset by the Appellate Court. Such showing has not been made.
The decree is affirmed.
So ordered.
DAVIS, C. J., and WHITFIELD and BUFORD, J. J., concur.